EMPLOYMENT AGREEMENT

This Employment Agreement (the "Agreement") is entered into as of August 4,
2006, between Republic Underwriters Insurance Company, a Texas corporation,
having its principal place of business at 5525 LBJ FWY, Dallas, Texas 75219 (the
"Company"), and Martin B. Cummings, an individual residing at 4617 Adrian Way,
Plano, Texas 75024 (the "Employee").

RECITALS

WHEREAS, on the date hereof, the Company's indirect parent, Republic Companies
Group, Inc., a Delaware corporation ("RCG") entered into an Agreement and Plan
of Merger (the "Merger Agreement") by and among RCG, Arrow Capital US Inc., a
Delaware corporation, Arrow Subsidiary Corporation, a Delaware corporation
("Parent Sub"), and Delek Group Ltd., a company incorporated under the laws of
Israel ("Parent"), pursuant to which, at the Effective Time, Parent Sub will be
merged with and into RCG, with RCG continuing as the surviving corporation to
the merger, in accordance with the terms of the Merger Agreement (the "Merger");

WHEREAS, the Company, RCG, Parent and the Employee each desire to provide for
the Employee's continued employment by the Company following the Effective Time;

WHEREAS, this Agreement is conditional upon consummation of the Merger;

WHEREAS, the parties desire that this Agreement supersede all prior agreements,
whether oral or written, between the parties arising out of or in connection
with the Employee's employment, including but not limited to the employment
agreement entered into as of May 9, 2003, between RTXA, Inc. and the Employee
(the "Prior Agreement"); and

WHEREAS, unless specified otherwise, capitalized terms used herein without
definition shall have the meanings assigned thereto in the Merger Agreement.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Employee hereby agree as follows:

TERMS OF AGREEMENT

1. Definitions.

(a) The "Board" shall mean the Board of Directors of the Company.

(b) The "Effective Date" shall mean the Closing Date of the Merger.

(c) The "Employment Period" shall mean the period commencing on the Effective
Date and continuing until the third year anniversary of the Effective Date,
unless earlier terminated in accordance with the terms of this Agreement. If not
earlier terminated, and in the event the Company and the Employee wish to extend
this Agreement, this Agreement shall be automatically extended on a year-to-year
basis until such time as a new Agreement is executed or the Agreement is
terminated by either party upon ninety (90) days prior written notice.

2. Employment Period. The Company hereby agrees to employ the Employee, and the
Employee hereby agrees to be employed by the Company, for the duration of the
Employment Period and pursuant to the other terms and conditions provided
herein. This Agreement shall terminate at the end of the Employment Period,
unless extended as set forth in Section 1(c), or unless earlier terminated under
Section 5 below. In the event that the Merger is not consummated, the terms of
this Agreement shall be null, void and of no effect ab initio.

3. Terms of Employment.

(a) Position and Duties. During the Employment Period, the Employee shall serve
as Chief Financial Officer and Vice President. The Employee shall perform such
duties as the Board shall from time to time determine. In the performance of his
duties, the Employee shall comply with the stated policies of the Company.

(b) Location. The principal place of employment of the Employee shall be the
principal offices of the Company, as determined by the Board, subject to Section
5(f).

(c) Compensation.

(i) Base Salary. The Employee's annual salary (the "Salary") shall be at the
rate of $240,000 per annum for the duration of the Employee's employment
hereunder, subject to any increase as approved by the Board. The Salary shall be
paid in accordance with the Company's customary payroll practices.

(ii) Annual Performance Bonus. The Employee shall be eligible to participate in
an annual bonus plan providing for a performance bonus ("Performance Bonus")
consistent with the bonus opportunities as in effect for the period immediately
prior to the consummation of the Merger and subject to such terms, conditions
and goals as may be established by the Board. The Company shall pay such
Performance Bonus to the Employee at the same time and in the same manner as
similar bonuses are paid to its senior executive officers generally. Except as
set forth in Section 3(c)(viii)(C) below, the Employee shall not be entitled to
any such Performance Bonus or other bonus or incentive pay that may be unpaid at
the time the Employee's employment is terminated.

(iii) Withholding, etc. The payment of any Salary and bonus to the Employee
shall be subject to all applicable withholding and payroll taxes and such other
deductions as may be required under the Company's employee benefit plans.

(iv) Benefits. In addition to the compensation payable to the Employee as set
forth in Sections 3(c)(i) and (ii) above, during the Employment Period the
Employee shall be eligible to participate in the Company's benefit plans and
programs that the Company generally provides to other senior executives of the
Company (the "Benefits").

(v) Vacation. During the Employment Period, the Employee shall be entitled to
paid vacation in accordance with the policies and practices applicable on or
after the Effective Date to other employees of the Company; provided, that the
Employee shall be entitled to a minimum of four weeks paid vacation each year
effective on the Effective Date.

(vii) Expenses. The Company shall pay or reimburse the Employee, in accordance
with the Company's policies, for reasonable expenses incurred or paid by him
during the Employment Period in the performance of his services under this
Agreement upon presentation of itemized expense statements and such other
supporting information as may be required by the Company.

(viii) Severance. In the event that the Employee's employment is terminated by
the Company for any reason other than the Employee's breach of the
Confidentiality or Non-Compete Agreements, the Employee's breach of any material
term of this Agreement or pursuant to Sections 5(a), 5(b), 5(c), or (5)(e)
(unless his voluntary termination is for Good Reason as defined in Section 5(f)
hereof), the Employee shall receive:

(A) a severance payment in an amount equal to six (6) months base salary; and

(B) accrued but unpaid vacation time, to the extent Company policy or applicable
law requires such payment.

Sums paid to the Employee pursuant to this Section 3(c)(viii) are referred to
herein as (the "Severance Payment"). The Severance Payment will be made in the
form of salary continuation. The Severance Payment will be made minus applicable
taxes and withholdings, and is contingent upon the Employee's executing (and not
revoking such signature) a Release Agreement (including a mutual
non-disparagement clause) in a form mutually agreeable to the parties. None of
the Severance Payments shall be considered in calculating pension or related
benefits, if any.

(C) After termination of the Employee's employment, the Company shall have no
severance or other obligations to the Employee as an employee other than those
set forth in this Section 3(c)(viii), Section 5(a) and Section 5(b) or as
required by applicable law. The Employee waives any rights to receive any other
severance benefits from the Company under any severance plan or arrangement in
existence prior to the Effective Date.

(D) The Employee shall be under no obligation to seek other employment and there
shall be no offset against any amounts due the Employee under this Agreement on
account of any remuneration attributable to any subsequent employment that the
Employee may obtain.

(E) In the event the Employee violates his obligations under the agreements
referred to in Section 7 of this Agreement and does not cure such violation
within ten (10) business days after receipt by the Employee of written notice
from the Company specifying such violation, in addition to any other remedies
available to the Company, any amounts due under this Section 3(c)(viii)(A) shall
immediately cease to be payable by the Company to the Employee.

(d) Equity Incentives. The Employee shall be entitled to participate in the
equity incentive plan of RCG (the "Equity Plan") as follows:

(i) The Employee shall be granted stock options (which, to the extent
permissible under the Internal Revenue Code of 1986, as amended, shall be
incentive stock options) with seven (7) year terms to purchase shares of common
stock of RCG representing, in the aggregate, 0.255% of the outstanding shares of
common stock of RCG on the Closing Date (the "Options"). The Options will be
subject to the plan documentation referred to below and will vest 20% per year
commencing with the 1st anniversary of the Closing Date based upon continuous
employment through each anniversary date and can be exercised by means of a
cashless exercise in the Employee's discretion. The strike price of these
Options will be as follows based upon a percentage of the fair market value of
RCG and its subsidiaries (including the Company) at the Closing Date, which for
such purpose shall be the price paid by Parent per common share of RCG: One
fifth of the Options shall constitute Tranche I and have a strike price of
107.5% of fair market value, one fifth of the Options shall constitute Tranche
II and have a strike price of 115% of fair market value, one fifth of the
Options shall constitute Tranche III and have a strike price of 120% of fair
market value, one fifth of the Options shall constitute Tranche IV and have a
strike price of 125% of fair market value, and one fifth of the Options shall
constitute Tranche V and have a strike price of 130% of fair market value.
Except for termination for Cause, vested Options will be exercisable for thirty
(30) days following termination of employment and any unvested Options will be
forfeited. Upon a termination for Cause, all Options will be forfeited
immediately.

(ii) In addition, the Employee shall be granted performance-based restricted
shares of 0.3% of the common stock of RCG as of the Closing Date, subject to
vesting and the other terms and conditions set forth in the applicable plan
documentation referred to below (the "Restricted Shares"). The Restricted Shares
shall be divided into two equal tranches with restrictions on each tranche
lapsing as follows:

The first tranche will fully vest on the 2nd anniversary of the Closing Date
subject to continuous employment through such date if Return on Average Equity
("ROAE") measured over Years 1 and 2 is at least 13%.

The second tranche will fully vest on the 4th anniversary of the Closing Date
subject to continuous employment through such date if ROAE is at least 13%
measured over Years 3 and 4.

If ROAE is at least 10% on a measurement date for a tranche, then 75% of the
shares in that tranche will vest. If ROAE is at least 18%, then 125% of the
shares in that tranche will vest (i.e. additional vested shares will be
granted). There will be linear interpolation for achievement between 10% and 13%
and between 13% and 18%. No shares will vest if ROAE is less than 10%. Any
Restricted Shares that do not vest shall be forfeited.

Return on Average Equity (ROAE) shall be equal to the following calculation:



Annual Net Income divided by Weighted Average Shareholders Equity

where

(a) Annual Net Income is determined in accordance with US GAAP calculated on a
per share basis (basic), excluding the amortization of the intangible assets
associated with the Merger and, should the transaction close after December 31,
2006, the expenses associated with the acceleration of vesting of employee stock
based compensation plans in place at the time of the Merger; and

(b) Weighted Average Shareholders Equity is determined by the Board based on the
Company's audited financials under US GAAP on a per share basis (fully diluted
basis).

(iii) All Option shares and Restricted Shares shall be subject to a Company call
right at Fair Market Value (as defined below) at any time following termination
of employment for any reason other than Cause. For termination for Cause, such
call right shall be at the lesser of (A) Fair Market Value or (B) the exercise
price in the case of Option shares and the price paid by Parent per share of
common stock on the Closing Date in the case of Restricted Shares. "Fair Market
Value" shall be determined by the board of directors of RCG based on an
independent appraisal. If after five (5) years from the Closing Date, RCG is not
then public, the Employee will have the right to sell vested Restricted Shares
and exercised Option shares to the Company based on the appraisal of an
appraiser mutually selected by the Company and Parker W. Rush; provided that
either the Company or Parker W. Rush may request a second appraisal by an
appraiser mutually agreed upon, in which case the average of the two appraisals
shall be the sale price (the "Non-IPO Put Right"). In addition, upon a
termination of employment without Cause or for Good Reason, the Employee will
have the right to sell vested Restricted Shares and exercised Option shares to
the Company based, at the election of the Employee, on the most recent appraisal
value (other than the appraisal performed by Keefe, Bruyette & Woods in
connection with the Merger) or the appraisal of an appraiser selected by the
Company, which appraisal will take place within fifteen (15) months following
the Employee's termination of employment (the "Termination of Employment Put
Right").

(iv) If the Employee reinvests an amount equal to fifty (50%) percent of his
after-tax proceeds (calculated using an assumed tax rate of 25%) from the Merger
consideration received from the sale of his restricted stock and cash-out of
stock options (including for this purpose pre-Closing Date stock options
continued with the Company) in common stock of the Company (the "Reinvestment
Equity"), then the grant of Options will be increased by twenty (20%) percent.
If Employee reinvests less than 50%, the increase in the amount of grant shall
be adjusted proportionately (e.g., a 25% reinvestment will result in a 10%
increase in Options).

(v) The Reinvestment Equity shall be subject to the Non-IPO Put Right and, upon
the Employee's termination of employment for any reason, the Termination of
Employment Put Right. The Reinvestment Equity shall be subject to a Company call
right at any time following termination of employment at Fair Market Value as
defined above in Section 3(d)(iii).

(vi) The Employee's right to sell shares to the Company and the Company's right
to purchase shares from the Employee shall expire upon an initial public
offering of RCG's common stock in which the Employee's shares are registered.

(vii) The Options and the Restricted Shares will be subject to the governing
Equity Plan and ancillary documentation, including award agreements and investor
documents which will reflect the terms and conditions set forth in this Section
3(d). The Company will use reasonable efforts to finalize and implement those
documents as expeditiously as possible.

4. Employee's Obligations and Representations.

(a) During the Employment Period, and excluding any periods of vacation and sick
leave to which the Employee is entitled, the Employee agrees to devote
substantially all of his attention and time to the business and affairs of the
Company and to professionally perform his duties hereunder and the
responsibilities assigned to the Employee by the Board.

(b) The Employee represents and warrants to the Company that there are no
agreements or arrangements, whether written or oral, in effect which would
prohibit or impair the Employee from rendering the services required of him
hereunder to the Company during the Employment Period. The Employee further
represents, warrants and agrees with the Company that as of the Effective Date
he has not made and will not make during the Employment Period any commitment or
do any act in conflict with this Agreement, or take any action adverse to the
Company that might divert from the Company any opportunity which would be in the
scope of any present or future business of the Company or any subsidiary
thereof.

5. Termination.

(a) Death. This Agreement shall terminate automatically upon the Employee's
death. If the Employee's employment is terminated by reason of the Employee's
death, the Company shall have no further obligations to the Employee's legal
representatives under this Agreement, other than the Severance Payment
obligations, if any, accrued as of the date of his death.

(b) Disability. If the Board determines in good faith that the Employee has a
"disability" (as defined below), it may give the Employee written notice of its
intention to terminate the Employee's employment. In such event, the Employee's
employment with the Company shall terminate effective on the 30th day after
receipt by the Employee of such notice. For purposes of this Agreement,
"disability" shall mean a physical or mental condition which, five (5) months
after its commencement, is determined by a physician selected by the Company to
be a total and permanent condition which substantially prevents the Employee
from performing the services to be provided by him hereunder. The Employee shall
be entitled to all compensation and benefits provided for under this Agreement
during the five (5) month waiting period for the disability determination and
during the 30-day notice of termination period, less any amounts paid to the
Employee pursuant to any Company-provided disability insurance policies and to
the Severance Payment obligations, if any, accrued on the date of termination.

(c) Cause. During the Employment Period, the Company may terminate the
Employee's employment for Cause, as determined by the Board and as defined
below. For purposes of this Agreement, "Cause" shall mean:

(i) an act or acts of fraud, embezzlement or any other act committed by the
Employee, as determined by the Board in good faith, that would constitute a
felony under the laws of the State of Texas;

(ii) the Employee's failure or inability to perform the duties or obligations of
this Agreement, including, but not limited to, the obligations and
representations of Sections 3(a) and 4, or to comply with the policies or
directives of the Company applicable to its employees or senior executive
generally, in each case, as determined by the Board in good faith, if such
failure or inability remains uncured for at least ten (10) days after written
notice of such failure or inability has been provided to the Employee;

(iii) breach by the Employee of the representations or obligations under Section
4 or 7 hereof or any provision of the confidentiality or non-competition
agreements referred to in Section 7, as determined by the Board in good faith;

(iv) the indictment of the Employee of a crime which constitutes a felony, if
the Board reasonably and in good faith determines that such indictment or any
conviction thereunder would impair the Employee's ability to perform his
services under this Agreement;

(v) willful and gross misconduct by the Employee in the performance of his
duties hereunder as determined by the Board in good faith;

(vi) the commission by the Employee of an act (other than good faith exercise of
business judgment in the exercise of his responsibilities pursuant to this
Agreement) resulting in material damage to the Company as determined by the
Board in good faith; or

(vii) a material breach of any of the Company's material policies, which the
Board reasonably concludes warrants immediate dismissal.

If the Employee's employment is terminated for Cause, this Agreement shall
terminate without further obligations to the Employee under this Agreement

(d) Termination without Cause. Notwithstanding anything herein to the contrary,
the Company shall have the right, at any time by written notice to the Employee
to terminate the Employment Period without Cause.

(e) Voluntary Resignation without Good Reason. The Employee may terminate the
Employment Period upon sixty (60) days' prior written notice to the Company,
which the Company may in its sole discretion elect to make effective prior to
the end of such 60-day period.

(f) Voluntary Resignation with Good Reason. During the Employment Period, the
Employee may terminate his employment for "Good Reason" as defined below. For
purposes of this Agreement, "Good Reason" shall mean:

(i) the diminution of the Employee's title as set forth in Section 3(a), which
is not remedied by the Company as set forth below;

(ii) any material failure by the Company to comply with any of the provisions of
Section 3(c), which is not remedied by the Company as set forth below; or

(iii) the Company's requiring the Employee (over his objection) to relocate the
Employee's primary office to a location more than fifty (50) miles from the
Company's principal place of business as of the Effective Date (the foregoing
shall not apply to travel reasonably required in the performance of the
Employee's responsibilities).

The Employee shall provide the Company thirty (30) days prior written notice of
the Employee's intention to terminate the Employment Period for Good Reason,
stating with specificity the reason for the termination and the provision of
this Section 5(f) upon which the Employee relies. The Company shall have
twenty-five (25) days to cure or remedy the reason for the Good Reason
termination. In the event that the Company fails to remedy the reason for the
Good Reason termination, the termination for Good Reason shall be effective as
of the thirtieth day after the date of the written notice to the Company (unless
the Company, in its sole discretion, elects to make such termination effective
earlier).

6. Indemnification. If the Employee acted in good faith and in a manner he
reasonably believed to be in or not opposed to the best interests of the
Company, and the Company has no reasonable cause to believe that his conduct was
unlawful or detrimental to the Company, the Company shall indemnify and hold
harmless the Employee and his heirs and legal representatives from and against
any and all claims, losses, liabilities, damages, costs, demands, causes of
action (whether legal, equitable, administrative, civil or criminal), judgments,
settlements (subject to the last sentence of Section 6(b)), fines, court costs
and other expenses of any kind or nature whatsoever, including, without
limitation, attorneys' fees and disbursements (collectively, "Losses"), which
may be threatened against, incurred or suffered by the Employee or his heirs and
legal representatives in connection with, relating to or arising out of the
Employee's performance, duties and responsibilities to, for or on behalf of, the
Company, to the extent set forth herein and as permitted under applicable law.

(a) Exceptions. Notwithstanding anything contained herein or in the bylaws of
the Company, the Company shall have no obligation to indemnify the Employee if
the Loss incurred by the Employee (i) arises out of an action brought directly
by the Company against the Employee; or (ii) arises out of an action brought by
the Employee against the Company; including, but not limited to, any action as a
result of the Employee being terminated from employment for any reason.

(b) Notification of Claim. Promptly after receipt by the Company of notice of
any claim against the Employee pursuant to which the Employee is entitled to
indemnification, the Company shall have the right to assume the defense of such
claim, including the employment of counsel of its choice. Although the Employee
shall have the right to employ his own counsel, the fees and expenses of such
counsel shall be at the expense of the Employee. The Company shall not be liable
for any settlement of any claim or action effected without its written consent.

7. Confidentiality and Non-Competition. The Employee agrees to execute
(concurrently with the execution of this Agreement), be bound by and comply with
the Confidentiality and Non-Competition agreements in the forms attached hereto
as Exhibit A and Exhibit B, respectively.

8. Successors. This Agreement is personal to the Employee and without the prior
written consent of the Company shall not be assignable by the Employee. The
Company may assign its rights and obligations hereunder, provided that the
Company will require the assignee to assume expressly and agree to perform this
Agreement in the same manner and to the same extent that the Company would be
required to perform if no such assignment had taken place.

9. Binding Arbitration. In the event that the Company and the Employee cannot
agree on an interpretation of any provision of this Agreement, or in the event
that either of the parties fails to fulfill any obligations required by the
terms of this Agreement, the Company and the Employee agree to resolve any such
dispute through binding arbitration in Dallas, Texas, under the then-current
rules of the American Arbitration Association in the State of Texas. For the
purposes of confirming any such award and entering judgment thereon, each party
hereby submits to the exclusive jurisdiction and venue of the State and Federal
courts located in Dallas, Texas. The obligations of this Section shall not apply
to any dispute arising out of or in connection with Section 7 hereof or the
agreements referred to therein.

10. Miscellaneous.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Texas. Each party to this Agreement hereby irrevocably (i)
accepts and consents to the exclusive personal jurisdiction of the courts of
Dallas County, Texas or in the U.S. District Court for the Northern District of
Texas for the purpose of any suit, action or proceeding arising out of, or
relating in any way to, this Agreement or the Company's employment of the
Employee, (ii) waives, to the fullest extent permitted by law, any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding or any judgment entered by any court in respect thereof
brought in such courts and (iii) waives any claim that any suit, action or
proceedings brought in such courts has been brought in an inconvenient forum.
Each party further agrees that service of process, summons, notice or document
by U.S. registered mail in accordance with this Agreement shall be effective
service of process for any action, suit or proceeding brought against a party in
any such court.

(b) The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect. This Agreement may not be amended or modified
otherwise than by a written agreement executed by the parties hereto or their
respective successors and legal representatives.

(c) All notices, requests, demands and other communications hereunder shall be
in writing and shall be deemed to have been given if sent by facsimile
transmission, delivered by overnight or other carrier service, or mailed,
certified first class mail, postage prepaid, return receipt requested, to the
parties hereto at the following addresses:

If to the Company, to:

Republic Underwriters Insurance Company.
5525 LBJ FWY
Dallas, Texas 75219
Attention:         Board of Directors and General Counsel

With copies (which shall not constitute notice) to:

Republic Companies Group, Inc.
c/o Republic Underwriters Insurance Company
5525 LBJ FWY
Dallas, Texas 75219
Attention:         Board of Directors

If to the Employee, to:

Martin B. Cummings
4617 Adrian Way
Plano, TX 75024 

or to such other address as either party shall have furnished to the other in
accordance with the foregoing notice provisions.

(d) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

(e) A party's failure to insist upon strict compliance with any provision hereof
shall not be deemed to be a waiver of such provision or any other provision
thereof. All waivers of any provision of this Agreement must be in writing by
the party waiving such rights.

(f) This Agreement, together with the agreements referred to in Section 7,
embodies the entire agreement between the Company and the Employee and
supersedes all prior agreements and understandings, oral or written, with
respect to the subject matter hereof, including but not limited to the Prior
Agreement.

(g) Nothing herein, expressed or implied, is intended or will be construed to
confer upon or give to any person, firm, corporation or legal entity, other than
the parties hereto and the Company's subsidiaries or affiliates, any rights,
remedies or other benefits under or by reason of this Agreement.

(h) This Agreement may be executed in counterparts, each of which shall be
deemed an original and all of which, together, shall constitute one and the same
instrument.

(i) If any provision of this Agreement conflicts with the stated policies,
practices or procedures of the Company, the provision of this Agreement shall
control.

IN WITNESS WHEREOF,

the parties have caused this Agreement to be duly executed and delivered as of
the day and year first above written.



REPUBLIC UNDERWRITERS INSURANCE COMPANY

By: /s/ Parker W. Rush
Name: Parker W. Rush
Title: President

EXECUTIVE

/s/ Martin B. Cummings
Martin B. Cummings

 

 

Exhibit A
CONFIDENTIALITY AGREEMENT

I, Martin B. Cummings, recognize that in the day to day performance of my job
duties while in the employment of Republic Underwriters Insurance Company
(hereinafter referred to, collectively with its subsidiaries, parent companies
and affiliates and together with its successors and assigns, as the "Company"),
it is likely that I will be given or acquire access to confidential Company
records. In consideration of my employment with the Company, I agree as follows:

1. During the term of my employment, and after the termination of my employment
for any reason:

(a) To keep secret and treat as confidential all information of the Company,
whether I have such information in my memory or in writing or their physical
form, unless compelled to release such information by law ("Confidential
Information"). Confidential Information for the purposes of this Agreement shall
be defined as any and all Company information, in whatever form, that I become
aware of during the term of my employment, including, but not limited to, client
lists, client files, agent lists, agent files, software, source code, analytical
techniques, databases, confidential financial and/or pricing data, or business
strategies. Confidential Information shall not include information generally
available to and known by the public or information that is or becomes available
to me on a non-confidential basis from a source other than the Company (or any
of its affiliates) or the Company's stockholders, directors, officers, employees
or agents (other than as a result of a breach of any obligation of
confidentiality).

(b) To keep secret and treat as confidential all agent, customer, client or
prospective client information, and all other information complied or maintained
internally by the company concerning or relating to agents, customers, clients,
or prospective clients.

2. I agree, during the term of my employment, to conduct myself at all times for
the benefit of the Company and never knowingly take any action inconsistent with
the Company's best interest and to refrain from any action or activity which may
cause or give rise to a conflict of interest with Company business or the
business of the Company's agents, clients, customers or prospective clients.

3. I agree that any work done or compiled by me, including, but not limited to,
research, analysis, computer programs, customer information, lists, products,
procedures or developments, during the term of my employment shall constitute
"WORK MADE FOR HIRE" and any such work shall belong solely to the Company or its
assignees, together with any and all copyright, trademark or service mark and
patent rights related to or arising from such work, without further
compensation. I agree that immediately upon the request of the Company to
execute any and all such assignments and other documents and take and all such
actions as the Company may reasonably request in order to vest in the Company
all my rights, titles and interest in any work free and clear of all liens,
charges and encumbrances. I hereby grant to the Company the exclusive right to
use such work in whatever form the Company chooses, including without
limitation, the right to prepare, publish and distribute derivative works
thereunder.

4. I agree that after the termination of my employment, for any reason, to
promptly return to the Company any and all documents, whether belonging to the
Company, its agents, clients, customers or prospective customers, made or
obtained in the course of my employment.

5. I understand and agree that this Agreement does not constitute a contract of
employment, retention or engagement or obligate the Company to employ, retain or
engage me for any specified period of time, nor shall this Agreement be
interpreted in any way to interfere with any right the Company has or any right
that I have to terminate my employment at any time, for no reason or for any
reason.

6. I acknowledge that a breach of this Agreement will cause the Company
irreparable harm and hereby agree that in the event of such breach, the Company
will be entitled to obtain an injunction against me in addition to any other
remedy available.

7. I agree that all the terms of this Agreement are severable, and in the event
that any provision of this Agreement shall be held to be invalid or
unenforceable, this Agreement shall be read or construed as if such provision
were not contained herein.

This Agreement, together with the Employment Agreement and the Non-Competition
Agreement, each dated the date hereof between me and the Company (the
"Concurrent Agreements"), represents the entire agreement between the parties on
the subject, and all prior agreements, whether oral or written, are deemed null
and void and superseded in their entirety by the terms of the Concurrent
Agreements.

This Agreement shall be governed and construed in accordance with the laws of
the State of Texas.

/s/ Martin B. Cummings
Martin B. Cummings


Date: 8/4/2006

Witness

Signature: /s/ M.E. Ditto
Printed Name: Michael E. Ditto


Date: 8/4/2006

 

 

 

Exhibit B
NON-COMPETITION AGREEMENT

In consideration of my employment by Republic Underwriters Insurance Company
(hereinafter referred to, collectively with its subsidiaries, parent companies
and affiliates and together with its successors and assigns, as the "Company"),
I agree as follows:

1. Restrictions. I agree that during the term of my employment and for a period
of twelve (12) months following the termination of my employment for any reason
that I shall not directly or indirectly:

(a) Persuade or attempt to persuade any customer (including, but not limited to,
insurance agents, policyholders and insureds) or client of the Company which has
produced revenue for the Company in the past twelve (12) months to cease doing
business with the Company or to reduce the amount of business it does with the
Company.

(b) Persuade or attempt to persuade any potential customer (including, but not
limited to, insurance agents, policyholders and insureds) or client of the
Company of which I am aware or which anyone in the Company is actively pursuing
as a customer or client for the Company, not to utilize the services of the
Company or to utilize the services of another company.

(c) Attempt to convert any business the Company has with any existing customer
(including, but not limited to, insurance agents, policyholders and insureds) or
client for my own benefit or for the benefit of any other person or company
other than the Company.

(d) Persuade or attempt to persuade any employee of the Company to leave the
Company's employ or become employed by any person or company other than the
Company.

2. Covenant Not To Compete. I agree that during the period of my employment and
ending six (6) months after the termination of my employment for any reason, I
shall not, except as a passive investor in publicly held companies:

(a) engage in, own or control an interest in or act as principal, director,
officer or employee of, or consultant to any firm or corporation directly
engaged in any venture or business competitive with any insurance business
conducted by the Company or any affiliate in any geographical market such
business is being conducted by the Company or any affiliate ("Competing
Business"); or

(b) assist others in engaging in Competing Business, provided, however, that
after the date of my termination, should I desire to become employed as a
consultant or employee of an entity that is in a Competing Business, I shall
provide the Company written request for consent to do so, and the Company shall
make a reasonable determination, based on the totality of the circumstances,
whether to consent to such employment or consultancy.

3. Reasonable and Necessary Restrictions. I acknowledge that during the course
of my employment with the Company I have received or will receive and have had
or will have access to confidential information and trade secrets of the
Company, including but not limited to confidential and secret business and
marketing plans, strategies, and studies, detailed agent, client and customer
lists and information relating to the operations and business requirements of
those agents, clients and customers and, accordingly, I am willing to enter into
the covenants contained in this Agreement in order to provide the Company with
what I consider to be reasonable protection for its interests. I further
acknowledge that the restrictions, prohibitions and other provisions in this
Agreement, are reasonable, fair and equitable in scope, terms and duration, are
necessary to protect the legitimate business interests of the Company, and are a
material inducement to the Company to employ me. I agree that I will not
challenge the enforceability of this Agreement nor will he raise any equitable
defense to its enforcement.

4. Injunctive Relief, Integration and Applicable Law. I acknowledge that a
breach of this Agreement will cause the Company irreparable harm and hereby
agree that in the event of such breach, the Company will be entitled to obtain
an injunction against me in addition to any other remedy available.

5. Severability. I agree that all the terms of this Agreement are severable, and
in the event that any provision of this Agreement shall be held to be invalid or
unenforceable, this Agreement shall be read or construed as if such provision
were not contained herein.

6. Employment; Engagement. I understand and agree that this Agreement does not
constitute a contract of employment, retention or engagement or obligate the
Company to employ, retain or engage me for any specified period of time, nor
shall this Agreement be interpreted in any way to interfere with any right the
Company has or any right that I have to terminate my employment at any time, for
no reason or for any reason.

7. Entire Agreement. This Agreement, together with the Employment Agreement and
the Confidentiality Agreement, each dated the date hereof between me and the
Company (the "Concurrent Agreements"), represents the entire agreement between
the parties on the subject, and all prior agreements, whether oral or written,
are deemed null and void and superseded in their entirety by the terms of the
Concurrent Agreements.

8. Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of Texas.

/s/ Martin B. Cummings
Martin B. Cummings


Date: 8/4/2006

Witness

Signature: /s/ M.E. Ditto
Printed Name: Michael E. Ditto


Date: 8/4/2006